         Case 1:18-cv-11869-MLW Document 11 Filed 12/26/18 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


DRAFTKINGS INC.                              )
                                             )
       Plaintiff,                            )
                                             )       Civil Action Case No. 18-cv-11869MLW
v.                                           )
                                             )
JOHN DOES #1-10                              )       JURY DEMANDED
                                             )
       Defendants.                           )
                                             )

                          PLAINTIFF’S NOTICE OF DISMISSAL

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff DraftKings Inc.

hereby provides notice of dismissal of this action. This dismissal is without prejudice.



Dated: December 26, 2018                             Respectfully Submitted,

                                                      /s/ William C. Jackson
                                                     William C. Jackson BBO #637636
                                                     Travis LeBlanc (Pro Hac Vice)
                                                     Jon R. Knight (Pro Hac Vice)
                                                     BOIES SCHILLER FLEXNER LLP
                                                     1401 New York Avenue, N.W.
                                                     Washington, D.C. 20005
                                                     Telephone: (202) 237-2727
                                                     Facsimile: (202) 237-6131
                                                     WJackson@BSFLLP.com
                                                     TLeBlanc@BSFLLP.com
                                                     JKnight@BSFLLP.com

                                                     Counsel for Plaintiff DraftKings Inc.




                                                 1
